Citation Nr: 1138452	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits after October [redacted], 2005 for SB, the Veteran's son, to include the issue of whether SB is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to March 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) that, in pertinent part, granted DIC benefits to SB, the Veteran's son, for the period from June 1, 2005, to October [redacted], 2005, his 18th birthday.  

In September 2009, the appellant was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's son, SB, was born in October 1987 and turned 18 years of age on October [redacted], 2005.

2.  SB was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.



CONCLUSION OF LAW

The criteria for VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 have been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board recognizes SB as a "helpless child" and grants him DIC benefits after October [redacted], 2005, his eighteenth birthday.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

The appellant contends that her son, SB, is entitled to recognition as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to reaching 18 years of age.  SB is a child of the Veteran.  The appellant asserts that SB, who was born in October 1987, is developmentally, emotionally, and/or physically disabled based on evidence of long-term difficulty in school prior to reaching the age of 18, and the effect of long-term disabilities, including scoliosis of the spine and residuals of a cranioplasty that resulted from a misshapened head during birth.  Although SB currently lives with the appellant without the assistance of someone other than the appellant for regular aid and attendance, the appellant has asserted that she provides SB with financial and emotional support, and that he would be unable to support himself without her assistance.  The appellant has also indicated that SB has never really been gainfully employed, noting that the extent of his employment consists of helping his brother with newspaper delivery when he was a teenager.   

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).

Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.

The principal factors for consideration under 38 C.F.R. §3.356 (2010) are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self- support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

It has been held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the appellant's child's condition subsequent to his or her eighteenth birthday is not for consideration.  If the individual in question is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id. 

In support of her claim, the appellant submitted a report of a psychoeducational assessment from the Richmond County Board of Education Psychological Services dated in June 2002.  The report reflects that SB was referred for the assessment by his seventh-grade teachers because he was noted to display a higher activity level, more distractibility, and more difficulty in organizing his activities or belongings than other students.  He was also noted to exhibit behavior problems such as "acting out," misbehaving, breaking rules, and having a "very bad temper."  An associate school psychologist conducted the assessment and concluded, in part, that SB's intellectual function was within the below average range and his academic function was below average in basic reading, reading comprehension, and math reasoning and was well below average in math calculation.  An assessment of SB's social/emotional adjustment yielded varied responses from SB's mother, his teachers, and SB's self-report.  However, the psychologist indicated that based on SB's intellectual and academic results, and direct observation, his adaptive behavior was considered appropriate for his age.  The psychologist opined that the overall assessment results supported consideration for special education services in the Emotional Behavioral Disorder (EBD) Program.

VA outpatient treatment records show SB has been diagnosed with severe scoliosis.  Also notable is an April 2002 record of emergency treatment that shows that the Veteran had once brought SB in for evaluation due to a history of being suspended from school, increased irritable behavior, verbal and physical abuse towards his family and schoolmates, and aggressiveness towards his younger brother.  The Veteran had also reported that SB was very agitated and very restless.  The clinical assessment was that SB had a conduct disorder.  He was referred for additional evaluation, but there are no records of follow-up care.  A September 2006 clinic note, dated after SB's 18th birthday, indicates that he displayed signs of clinical depression.  Finally, a July 2007 treatment note reveals that SB was a 10th grade dropout without a GED.  The note indicates that SB was not leaving the house and was not employed.  The note further indicates that his sister had called the police several times due to his anger outbursts.

At the September 2009 hearing, the appellant testified that SB had undergone cranial surgery at three years of age after a pediatrician noticed that one side of his head was abnormally bulging.  She stated that between the ages of three and five, SB attended a special education school.  Then, at five years of age, he sustained a near fatal seizure, suffered oxygen deprivation, and was placed on life support while being transported in a helicopter.  The appellant reported that at five years old, SB was placed in the regular school system up and until middle school when he began to have problems.  These problems led to him undergoing testing and he was sent to an alternative school.  The appellant testified that SB was an emotionally disturbed teenager and became even more so after the Veteran's death.  In fact, he missed several months of school and would barely leave his room according to the appellant.  The appellant further reported that at times SB is functional, but other times he is not.  He has never held a job, with the exception of selling newspapers on the side of the road with his brother.  He has difficulty staying focused, lacks self-motivation, cannot drive, must be constantly watched, and will not eat for extended lengths of time. 

In July 2011, the Board sought a medical expert opinion to determine whether SB's conditions rendered him permanently incapable of self-support at the time of his 18th birthday, and whether they continue to do so.  In September 2011, a VA psychiatrist provided the requested medical opinion.  This psychiatrist noted that at age 5, SB had experienced a significant hypoxic event and loss of consciousness for three days requiring mechanical ventilation.  He opined that such a brain insult an early age could well explain SB's executive dysfunction and emotional management issues, consequently making him incapable of self-support at the time of his 18th birthday.  The psychiatrist further opined that such an early childhood brain insult could have lasting consequences after the age of 18.

Based on the evidence of record, and resolving any doubt in the appellant's favor, the Board finds that SB was permanently incapable of self support by reason of mental defect and that this condition was present prior to his eighteenth birthday.  See 38 C.F.R. § 3.356(a) (2010).  The Board finds the appellant's testimony regarding SB's history to be both credible and competent.  In addition, the Board finds the September 2011 VA psychiatrist's opinion, which is that SB's history of a significant brain insult at the age of five caused him to become incapable of self-support prior to the age of eighteen, to be competent and persuasive.  There is no opinion to the contrary of record.  The Board notes further that there is no evidence that SB was earning his own support prior to his eighteenth birthday.  While he is noted to have worked with his brother selling newspapers as a teenager, it appears that this was only for a brief time.  This is not considered gainful employment and would not have provided sufficient income for reasonable support.  Therefore, the Board concludes that this short period of employment does not rebut the permanent incapability of self-support otherwise shown by the evidence of record.  See 38 C.F.R. § 3.356(b)(2).  Resolving reasonable doubt in the appellant's favor, the Board concludes that SB was permanently incapable of self support prior to reaching the age of eighteen.  Accordingly, the claim is granted.  See 38 U.S.C.A. § 5107(b). 

ORDER

Entitlement to recognition of SB as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years of the Veteran for purposes of receiving VA benefits, including after October [redacted], 2005, is granted. 



____________________________________________ 
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


